 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   HAMAL JACOB STRAND,

 9                               Plaintiff,                  Case No. C19-1274 JCC

10           v.                                              ORDER

11   CAROLYN JEWETT, et al.,

12                               Defendant.

13
             Plaintiff has filed an application to proceed in forma pauperis (“IFP”) in the above-
14
     entitled action. (Dkt. # 1.) Plaintiff does not appear to have funds available to afford the $400.00
15
     filing fee. Accordingly, Plaintiff’s application to proceed in forma pauperis (dkt. # 1) is
16
     GRANTED. Plaintiff shall note that leave to proceed as a pauper does not necessarily entitle
17
     Plaintiff to a waiver of any other cost(s) of litigation.
18
             The Clerk is directed to send copies of this order to the parties and to the Honorable John
19
     C. Coughenour.
20
             Dated this 19th day of August, 2019.
21

22                                                           A
                                                             MICHELLE L. PETERSON
23                                                           United States Magistrate Judge




     ORDER - 1
